Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Attorney William, Enders Reg#: 41735 on 07/28/22.
The application has been amended as follows: 
2.	Amend claim(s) 1, 4, 5, 7-9, 14, 17, 19 as follows:

	a.	Claim 1, line 23, Claim 5, line 1, Claim 8, line 1, Claim 9, line 2, 4 & 15, and Claim 19, line 4 & 14, change “the programmable integrated circuit” to –the at least one programmable integrated circuit--.
	b.	Claim 4, line 1 change “non-volatile memory (NVM)” to –a non-volatile memory (NVM)--.
	c.	Claim 5, line 2, change “programmed determine” to –programmed to determine--.
	d.	Claim 7, line 3, line 6-7, Claim 8, line 11, and Claim 17, line 5, change “an inlet” to –the inlet--.
	e.	Claim 9, line 14, change “determined to an integrated second temperature” to –determined to have an integrated second temperature--.
	f.	Claim 9, line 16, change “received” to –receive--.
	g.	Claim 14, line 2, change “non-volatile memory (NVM)” to –a non-volatile memory (NVM)--.
	
Allowable Subject Matter

3.	Claims 1-20 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the system as respectively recited in independent claims 1, & 11 and at least in part, because 	independent claim 1 recites the limitations: “…at least one programmable integrated circuit that is coupled to receive the temperature signal from the at least one temperature sensor, the programmable integrated circuit being programmed to: access the predetermined maximum inlet airflow velocity for the at least one expansion slot; select a predefined relationship between local approach cooling air temperature and required cooling airflow approach velocity at the inlet of the at least one expansion slot for the at least one mating expansion card comprising the heat-producing component; determine a maximum slot inlet temperature limit for the mating expansion card to be equal to a given local approach cooling air temperature of the predefined relationship between local approach cooling air temperature and required cooling airflow approach velocity that corresponds to the predetermined value of maximum inlet airflow velocity; and use the determined maximum slot inlet temperature limit as a temperature setpoint for closed loop control of the inlet temperature of the at least one expansion slot based on real time feedback of the temperature signal representing the real time sensed temperature at an inlet of the at least one expansion slot that is received from the at least one temperature sensor by controlling at least one of a real time speed of the at least one cooling fan or by power capping a real time power-consumption of at least one other heat-producing component within the chassis enclosure that is different from the heat-producing component of the mating Expansion card.”, and
	Independent claim 11 recites the limitation: “…accessing a predetermined value of maximum inlet airflow velocity that is deliverable to the inlet of the at least one expansion slot by at least one variable speed cooling fan within the chassis enclosure when the variable speed cooling fan is operating within the chassis enclosure at its maximum speed; selecting a predefined relationship between local approach cooling air temperature and required cooling airflow approach velocity at the inlet of the at least one expansion slot for mating expansion card including the at least one heat-producing component; determining a maximum slot inlet temperature limit for the mating expansion card to be equal to a given local approach cooling air temperature of the predefined relationship between local approach cooling air temperature and required cooling airflow approach velocity that corresponds to the predetermined value of maximum inlet airflow velocity; and using the determined maximum slot inlet temperature limit as a temperature setpoint for closed loop control of the inlet temperature of the at least one expansion slot based on real time feedback of the temperature signal representing the real time sensed temperature at the inlet of the at least one expansion slot that is received from the at least one temperature sensor by controlling at least one of a real time speed of the at least one cooling fan within the chassis enclosure or by power capping a real time power-consumption of at least one other heat-producing component within the chassis enclosure that is different from the heat-producing component of the mating expansion card.”.
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, & 11 are believed to render said claim(s) and all claims depending therefrom (claims 2-10 & 12-20) allowable over the prior art references of record, taken alone or in combination. 
4.	The closest references to the present invention are believed to be as follows:
	 Beitelmal et al. US7249718 discloses a cooling system for an electronic system having at least one heat-generating component includes at least one fan and an operation level setting mechanism. The at least one fan is configured to blow air through the electronic system to thereby dissipate heat generated by the heat-generating component. The operation level setting mechanism is configured to set maximum operation level of the at least one fan, wherein the maximum operation level is based on one or more characteristics of the at least one heat-generating component.	
	Artman et al. US2012/0224322 discloses a method for managing a fan system in an information handling system (IHS) is disclosed. The method includes providing the fan system comprising a first fan and at least one subsequent fan, wherein the first fan is associated with a first fan speed, the at least one subsequent fan is associated with the at least one subsequent fan speed and the fan system is associated with a system fan speed. The method also includes generating a system fan speed request, adjusting the first fan speed to avoid a critical range when the system fan speed request falls within the critical range, and adjusting the system fan speed to meet the system fan speed request.
	Ragupathi et al. US2016/0183406 discloses a fan control subsystem may control a plurality of fans in an information handling system to cool the information handling system. The fan control subsystem may determine a fan importance factor for each of the plurality of fans based on the presence and thermal priority ratings of one or more thermal components located in a respective thermal region associated with each of the plurality of fans. Upon detecting a failure of one of the plurality of fans, the fan control subsystem may regulate airflow within the information handling system based on the fan importance factors determined for the fans.
5.	None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed. 
6.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

7.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835